      Case 1:18-cv-01484-SKO Document 40 Filed 06/22/20 Page 1 of 22


 1

 2

 3

 4

 5

 6
                        UNITED STATES DISTRICT COURT
 7
                             EASTERN DISTRICT OF CALIFORNIA
 8

 9   AGUSTIN BENITEZ, CARLOS MORALES,                 Case No. 1:18-cv-01484-SKO
     and STEVEN VILLAREAL, on behalf of
10   themselves and all others similarly situated,    ORDER GRANTING PLAINTIFFS’
                                                      UNOPPOSED MOTION FOR FINAL
11                     Plaintiffs,                    APPROVAL OF CLASS SETTLEMENT
                                                      AND UNOPPOSED MOTION FOR
12                                                    ATTORNEYS’ FEES
            v.
13                                                    (Docs. 37, 38)
     WESTERN MILLING, LLC, KRUSE
14
     INVESTMENT COMPANY, INC., and
15   PERFECTION PET FOODS, LLC,
                        Defendants.
16
     _____________________________________/
17

18

19                                          I.    INTRODUCTION

20          This matter comes before the Court on Plaintiffs’ Unopposed Motion for Final Approval

21 of Class Settlement, (Doc. 37), and Plaintiffs’ Unopposed Motion for Attorneys’ Fees, (Doc. 38),

22 filed on April 22, 2020. The Court deemed the motions suitable for decision without oral argument

23 under Local Rule 230(g), and vacated the hearing set for May 20, 2020. (Doc. 39.) For the reasons

24 stated below, the Court GRANTS Plaintiffs’ motions.

25                                    II.   RELEVANT BACKGROUND

26 A.       The Complaint

27          This case involves alleged class wage and hour violations under the California Labor Code,

28 applicable Industrial Welfare Commission (“IWC”) Wage Orders, and Business and Professions
         Case 1:18-cv-01484-SKO Document 40 Filed 06/22/20 Page 2 of 22


 1 Code §§ 17200, et seq. (the “UCL”). Plaintiffs filed the operative first amended complaint

 2 (“FAC”) on September 19, 2019. (Doc. 29.) Plaintiffs allege six claims on behalf of themselves

 3 and the class: (1) failure to provide meal periods; (2) failure to provide rest periods; (3) failure to

 4 provide accurate wage statements; (4) waiting time penalties; (5) violation of the UCL for

 5 unlawful, unfair, and/or fraudulent business acts or practices; and (6) penalties pursuant to the

 6 California Private Attorney General Act (“PAGA”). (See id.) Plaintiff Villarreal also asserts an

 7 individual claim for interference under the Family and Medical Leave Act (“FMLA”). (See id.)

 8 B.         The Proposed Settlement Agreement
 9            On November 7, 2019, the parties executed the settlement agreement, (Doc. 37-1 at 26–
10 84) currently before the court. (See Doc. 37 at 12.) Pursuant to the settlement agreement, Plaintiffs

11 seek to certify a class of “all current and former non-exempt hourly employees of PPF who worked

12 at least one shift of more than five hours at any of PPF’s Visalia, California pet food plants and/or

13 warehouse, at any time during the Class Period.” (Doc. 37-1 at 31–32.) The “Class Period” is

14 defined as the period beginning on November 2, 2012 and ending on the date this Court entered

15 the order granting preliminary approval of the class settlement, January 21, 2020. (Id. at 32.)

16            Under the proposed settlement agreement, Defendants would pay a maximum settlement
17 amount of $650,000 allocated as follows: (a) $315,400 already paid to 194 putative class members

18 as a result of Defendants’ individual settlement program to settle the claims of those putative class

19 members; (b) attorney’s fees of up to $216,666.67 to be paid to class counsel, plus reasonable costs

20 incurred, estimated at $17,000; (c) estimated settlement administration costs of $6,499 to be paid

21 to the settlement administrator, Simpluris, Inc.; (d) penalties of $22,500 to be paid to the Labor

22 and Workforce Development Agency (“LWDA”) pursuant to California Labor Code § 2699(i); (f)

23 incentive awards of $10,000 each to Plaintiffs Benitez and Morales and $20,000 to Plaintiff

24 Villarreal;1 and (g) the remaining net settlement amount, estimated to be $31,934.33, to be

25 distributed to the class members.2 (Doc. 37-1 at 44–47.) The net settlement amount will be

26
     1
27     The additional $10,000 incentive award to Plaintiff Villareal is intended to resolve his individual FMLA claim. (See
     Doc. 37-3 at 8.)
     2
28     Putative class members who were already paid from Defendants’ individual settlement program more than pro rata
     share of this settlement will not receive an additional payment from the net settlement fund. (See Doc. 37 at 47.)

                                                              2
      Case 1:18-cv-01484-SKO Document 40 Filed 06/22/20 Page 3 of 22


 1 distributed to class members based on the number of weeks worked for each class member divided

 2 by the total weeks worked by all class members during the class period. (Id. at 47.) The proposed

 3 settlement provides that the settlement amount is non-reversionary: if any checks remain uncashed

 4 after 90 days, those amounts will be donated to the cy pres beneficiary Valley Children’s Hospital.

 5 (Doc. 37-1 at 54.)

 6
     C.    Preliminary Approval, Notice to the Class, and the Present Motions
 7           By its order entered on January 21, 2020, the Court provisionally certified the proposed
 8 class and granted preliminary approval of the settlement. (Doc. 35.) The settlement administrator,

 9 Simpluris, sent 234 settlement notices to putative class members identified by Defendants on

10 February 10, 2020. (Doc. 37 at 14.) Only five notices were returned as undeliverable, and no

11 putative class member opted-out, objected, or disputed their award. (Id.) On April 22, 2020,

12 Plaintiffs filed the motions for final approval, (Doc. 37) and for attorneys’ fees, (Doc. 38).

13 Defendants have not filed an opposition to either motion, and the time to do so has expired.

14                                         III.    LEGAL STANDARDS
15           Federal Rule of Civil Procedure 23(e) provides that “[t]he claims, issues, or defenses of a
16 certified class may be settled, voluntarily dismissed, or compromised only with the court’s

17 approval.” “The Ninth Circuit has declared that a strong judicial policy favors settlement of class

18 actions.” Alberto v. GMRI, Inc., 252 F.R.D. 652, 658 (E.D. Cal. 2008) (citation omitted).

19           “Procedurally, the approval of a class action settlement takes place in two stages.” Id. “In
20 the first stage of the approval process, ‘the court preliminarily approve[s] the [s]ettlement pending

21 a fairness hearing, temporarily certifie[s] the [c]lass . . . , and authorize[s] notice to be given to the

22 [c]lass.’” Id. at 658–59 (citation omitted). The second stage―final approval―occurs “after notice

23 is given to putative class members.” Id. At this stage, “the court . . . entertain[s] any . . . objections”

24 from the putative class members as to “(1) the treatment of th[e] litigation as a class action and/or

25 (2) the terms of the settlement.” Id. The district court then “make[s] a final determination as to

26 whether the parties should be allowed to settle the class action pursuant to the terms agreed upon.”
27 Id. (citation omitted).

28

                                                        3
      Case 1:18-cv-01484-SKO Document 40 Filed 06/22/20 Page 4 of 22


 1           The present final approval stage requires two separate inquiries “where, as here, ‘parties
 2 reach a settlement agreement prior to class certification.’” Alberto, 2008 WL 4891201, at *2

 3 (quoting Staton v. Boeing Co., 327 F.3d 938, 952 (9th Cir. 2003)). Specifically, “courts must

 4 peruse the proposed compromise to ratify both [1] the propriety of the certification and [2] the

 5 fairness of the settlement.” Id.

 6                                  IV.    FINAL CLASS CERTIFICATION
 7 A.        Overview of Analysis
 8           “The class action is ‘an exception to the usual rule that litigation is conducted by and on
 9 behalf of the individual named parties only.’” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 348

10 (2011) (quoting Califano v. Yamasaki, 442 U.S. 682, 700–01 (1979)). “To be eligible for

11 certification, the proposed class must be ‘precise, objective, and presently ascertainable.’” Pointer

12 v. Bank of Am. Nat’l Ass’n, No. 2:14-cv-00525-KJM-CKD, 2016 WL 696582, at *3 (E.D. Cal.

13 Feb. 22, 2016) (citation omitted).

14           Further, “[i]n order to justify” use of the class action device, “‘a class representative must
15 be part of the class and possess the same interest and suffer the same injury as the class members.’”

16 Wal-Mart Stores, Inc., 564 U.S. at 348–49 (quoting E. Tex. Motor Freight Sys., Inc. v. Rodriguez,

17 431 U.S. 395, 403 (1977)). Federal Rule of Civil Procedure 23(a) “ensures that the named

18 plaintiffs are appropriate representatives of the class whose claims they wish to litigate.” Id. at

19 349. Rule 23(a) provides “four threshold requirements applicable to all class actions”: (1)

20 “numerosity (a ‘class [so large] that joinder of all members is impracticable’),” (2) “commonality

21 (‘questions of law or fact common to the class’),” (3) “typicality (named parties’ claims or defenses

22 ‘are typical . . . of the class’),” and (4) “adequacy of representation (representatives ‘will fairly and

23 adequately protect the interests of the class’).” Amchem Prods., Inc. v. Windsor, 521 U.S. 591,

24 613 (1997) (quoting Fed. R. Civ. P. 23(a)). “In addition to satisfying Rule 23(a)’s prerequisites,

25 parties seeking class certification must show that the action is maintainable under Rule 23(b)(1),

26 (2), or (3).” Id. at 614. “Although the parties in this case have stipulated a settlement class exists”
27 solely for purposes of settlement, “the court must nevertheless undertake the Rule 23 inquiry

28 independently.” Pointer, 2016 WL 696582, at *3 (citation omitted).

                                                       4
      Case 1:18-cv-01484-SKO Document 40 Filed 06/22/20 Page 5 of 22


 1          Here, the Court previously found that the requirements pertaining to the existence of a
 2 class—commonality, typicality, and adequacy of representation—were satisfied, (see Doc. 35 at

 3 7–10), and the parties have not apprised the Court of any changed circumstance that would negate

 4 that finding. Consequently, the Court finds that the requirements of commonality, typicality, and

 5 adequacy of representation are all satisfied in this case.

 6 B.       Numerosity
 7          “To meet the numerosity requirement of Rule 23(a), a class must be ‘so numerous that
 8 joinder of all members is impracticable.’” Scott-George v. PVH Corp., No. 2:13-cv-00441-TLN-

 9 DAD, 2015 WL 7353928, at *3 (E.D. Cal. Nov. 20, 2015) (quoting Fed. R. Civ. P. 23(a)(1)). This

10 impracticability      requirement    “does    not       equate   to   impossible.”      Campbell      v.
11 PricewaterhouseCoopers, LLP, 253 F.R.D. 586, 594 (E.D. Cal. 2008) (citations omitted). Instead,

12 this requirement “means only that the court must find that the difficulty or inconvenience of joining

13 all members of the class makes class litigation desirable.” McKeen-Chaplin v. Provident Sav.

14 Bank, FSB, No. 2:12–cv–03035–GEB–JFM, 2013 WL 4056285, at *4 (E.D. Cal. Aug. 12, 2013)

15 (citation omitted).

16          Here, the proposed class includes all employees of Defendant Perfection Pet Foods, LLC
17 during the applicable class period. (Doc. 37 at 8.) Plaintiffs state that the proposed class includes

18 234 total participating members. (Id. at 26.) The Court finds that this potential class size satisfies

19 the numerosity requirement. See, e.g., Collins v. Cargill Meat Sols. Corp., 274 F.R.D. 294, 300

20 (E.D. Cal. 2011) (“Courts have routinely found the numerosity requirement satisfied when the

21 class comprises 40 or more members.”).

22 C.       The Requirements of Rule 23(b)(3)
23          “In addition to satisfying Rule 23(a)’s prerequisites, parties seeking class certification must
24 show that the action is maintainable under Rule 23(b)(1), (2), or (3).” Amchem Prods., Inc. v.

25 Windsor, 521 U.S. 591, 614 (1997). “[A] class must meet two requirements beyond the Rule 23(a)

26 prerequisites” to “qualify for certification under Rule 23(b)(3)”: (1) “[c]ommon questions must
27 ‘predominate over any questions affecting only individual members,’” and (2) “class resolution

28

                                                       5
      Case 1:18-cv-01484-SKO Document 40 Filed 06/22/20 Page 6 of 22


 1 must be ‘superior to the other available methods for the fair and efficient adjudication of the

 2 controversy.’” Id. (quoting Fed. R. Civ. P. 23(b)(3)).

 3         1.      Predominance
 4           “The Rule 23(b)(3) predominance inquiry tests whether proposed classes are sufficiently
 5 cohesive to warrant adjudication by representation.” Hanlon v. Chrysler Corp., 150 F.3d 1011,

 6 1021 (9th Cir. 1998) (quoting Amchem Prods., Inc., 521 U.S. at 623). “Implicit in the satisfaction

 7 of the predominance test is the notion that the adjudication of common issues will help achieve

 8 judicial economy.” Zinser v. Accufix Research Inst., Inc., 253 F.3d 1180, 1189 (9th Cir. 2001)

 9 (quoting Valentino v. Carter-Wallace, Inc., 97 F.3d 1227, 1233 (9th Cir. 1996)). “While this

10 requirement is similar to the Rule 23(a)(2) commonality requirement, the standard is much higher

11 at this stage of the analysis.” Mitchinson v. Love’s Travel Stops & Country Stores, Inc., No. 1:15-

12 cv-01474-DAD-BAM, 2016 WL 7426115, at *6 (E.D. Cal. Dec. 22, 2016) (citations omitted); see,

13 e.g., Just Film, Inc. v. Buono, 847 F.3d 1108, 1120 (9th Cir. 2017).

14         Here, the Court previously found that the predominance requirement was met because class
15 members were uniformly subject to Defendants’ alleged unlawful practices and Labor Code

16 violations, and were able to seek the same form of damages and penalties. (See Doc. 35 at 11.)

17 For the same reason, the Court finds the predominance requirement is met at the final approval

18 stage. See Palacios v. Penny Newman Grain, No. 1:14-cv-01804, 2015 WL 4078135, at *5–6

19 (E.D. Cal. July 6, 2015); see also Clesceri v. Beach City Investigations & Protective Servs., Inc.,

20 No. CV-10-3873-JST RZX, 2011 WL 320998, at *7 (C.D. Cal. Jan. 27, 2011).

21         2.      Superiority
22           The Court also previously found that the second requirement―superiority―was satisfied.,
23 (see Doc. 35 at 12), and the Court sees no reason to depart from that finding at the final certification

24 stage. See Palacios, 2015 WL 4078135, at *6; Clesceri, 2011 WL 320998, at *7. As such, the

25 Court finds that the superiority requirement is satisfied here.

26           In summary, the Court finds that the requirements of Rule 23 are satisfied in this case.
27 Accordingly, the Court shall grant final class certification.

28

                                                      6
      Case 1:18-cv-01484-SKO Document 40 Filed 06/22/20 Page 7 of 22


 1                                 V.    FINAL SETTLEMENT APPROVAL
 2 A.       Overview of Analysis
 3          Federal Rule of Civil Procedure 23(e) provides that “[t]he claims, issues, or defenses of a
 4 certified class may be settled, voluntarily dismissed, or compromised only with the court’s

 5 approval.” “The purpose of Rule 23(e) is to protect the unnamed members of the class from unjust

 6 or unfair settlements affecting their rights.” In re Syncor ERISA Litig., 516 F.3d 1095, 1100 (9th

 7 Cir. 2008) (citation omitted).

 8          In determining whether a settlement is “fundamentally fair, adequate, and reasonable,” the
 9 district court must “balance[e] . . . several factors which may include, among others, some or all

10 of” the following: (1) “the strength of plaintiffs’ case,” (2) “the risk, expense, complexity, and

11 likely duration of further litigation,” (3) “the risk of maintaining class action status throughout the

12 trial,” (4) “the amount offered in settlement,” (5) “the extent of discovery completed,” (6) “the

13 stage of the proceedings,” (7) “the experience and views of counsel,” (8) “the presence of a

14 governmental participant,” and (9) “the reaction of the class members to the proposed settlement.”

15 Linney v. Cellular Alaska P’ship, 151 F.3d 1234, 1242 (9th Cir. 1998) (citation omitted).

16 “Ultimately, the district court’s determination is nothing more than an amalgam of delicate

17 balancing, gross approximations and rough justice.” Officers for Justice, 688 F.2d at 625 (citation

18 omitted); see also Nat’l Rural Telecomms. Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 526 (C.D.

19 Cal. 2004) (“[D]istrict courts have wide discretion in assessing the weight and applicability of each

20 factor.” (citation omitted)).

21 B.       Adequacy of Notice
22          As an initial matter, “[a]dequate notice is critical to court approval of a class settlement
23 under Rule 23(e).” Hanlon, 150 F.3d at 1025. “[T]he class must be notified of a proposed

24 settlement in a manner that does not systematically leave any group without notice.” Officers for

25 Justice, 688 F.2d at 624.

26          At the preliminary approval stage, the Court approved the parties’ proposed plan for
27 providing notice to potential class members. (See Doc. 35 at 23.) Following preliminary approval,

28 Simpluris sent notices to each of the potential class members by first class mail after performing

                                                      7
         Case 1:18-cv-01484-SKO Document 40 Filed 06/22/20 Page 8 of 22


 1 address trace searches and collecting address data from various sources. (See Doc. 37 at 20.) Of

 2 the 234 potential class members, only five notices were returned as undeliverable. (Id.)

 3            Courts have found that similar efforts by settlement administrators to provide notices to
 4 potential class members were sufficient at the final approval stage. See, e.g., Garcia v. City of

 5 King City, Case No. 14-cv-01126-BLF, 2017 WL 363257, at *5 (N.D. Cal. Jan. 25, 2017) (finding

 6 that notice was adequate where the settlement administrator made multiple attempts to provide

 7 notice to all 241 potential class members, but “35 notices were” nonetheless “returned as

 8 undeliverable from all the mailed-out notices”); Hawthorne v. Umpqua Bank, Case No. 11–cv–

 9 06700–JST, 2015 WL 1927342, at *2 (N.D. Cal. Apr. 28, 2015); Ontiveros v. Zamora, 303 F.R.D.

10 356, 367 (E.D. Cal. 2014). The Court agrees with these decisions and finds that Simpluris’s efforts

11 to provide notice to each potential class member were sufficient. The Court is also persuaded that

12 further efforts are unlikely to successfully provide notice to the remaining five class members,

13 considering the numerous different methods Simpluris used to find all possible addresses for each

14 class member. See, e.g., Quevedo v. Dole Food Co., No. 1:01-CV-6443 OWW SMS, 2005 WL

15 3783455, at *10 (E.D. Cal. Apr. 18, 2005). Thus, the Court finds that notice was adequate.3

16 C.         Strength of Plaintiffs’ Case
17            “An important consideration is the strength of the plaintiff’s case on the merits balanced
18 against the amount offered in the settlement.” Ontiveros, 303 F.R.D. at 369 (citing Nat’l Rural

19 Telecomms. Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 526 (C.D. Cal. 2004)). “[T]he court is to

20 evaluate objectively the strengths and weaknesses inherent in the litigation and the impact of those

21 considerations on the parties’ decisions to reach these agreements.” Adoma v. Univ. of Phoenix,

22 Inc., 913 F. Supp. 2d 964, 975 (E.D. Cal. 2012).

23            Here, Plaintiffs’ counsel “maintain[s] that there is substantial evidence from which the trier
24 of fact could rule in Plaintiffs’ favor on the merits of Plaintiff[s’] class claims[.]” (Doc. 37 at 22.)

25 However, “conflicting caselaw regarding some of the derivative claims like the wage statement

26
27   3
       The Court previously found that the contents of the notice met the requirements of Federal Rule of Civil Procedure
28   23(c)(2)(B), in that it fully and accurately informed the putative class members of all required information. (Doc. 35
     at 24.)

                                                              8
      Case 1:18-cv-01484-SKO Document 40 Filed 06/22/20 Page 9 of 22


 1 and waiting time penalty claims arguably renders them unrecoverable.” (Id.) Further, Plaintiffs

 2 face the risk of reduced penalties under PAGA pursuant to pertinent case law. (Id.)

 3          Based on the available information in the record, the Court finds that Plaintiffs’ case likely
 4 has some merit, but that it faces weaknesses that are inherent in this type of case. The Court

 5 therefore finds that the first consideration relating to the strength of Plaintiffs’ case weighs in favor

 6 of the final approval of the settlement.

 7 D.       Risks and Expense of Further Litigation
 8          “Another relevant factor is the risk of continued litigation against the certainty and
 9 immediacy of recovery from the [s]ettlement.” Vasquez v. Coast Valley Roofing, Inc., 266 F.R.D.

10 482, 489 (E.D. Cal. 2010) (citation omitted). “[U]nless the settlement is clearly inadequate, its

11 acceptance and approval are preferable to lengthy and expensive litigation with uncertain results.”

12 Id. (alteration in original) (quoting DIRECTV, Inc., 221 F.R.D. at 526).

13          In this case, the risk and expense of continued litigation is obvious. Class counsel noted
14 that, absent settlement, the case would need to go to trial as a class action in this Court and also go

15 to parallel arbitration for other claims, and counsel “estimate[s] that fees and costs would easily

16 exceed $1,500,000.00, and could be substantially higher depending on the level of coordination

17 between this action and the arbitration.” (Doc. 37 at 24) (emphasis in original). The apparent risk

18 and expense of further litigation means that this factor clearly weighs in favor of approving the

19 settlement. See, e.g., Barbosa v. Cargill Meat Sols. Corp., 297 F.R.D. 431, 446 (E.D. Cal. 2013).

20 E.       Risk of Maintaining Class Action Status Throughout Trial
21          The Court is not aware of any risks to the class maintaining its class-action status
22 throughout trial. This factor is therefore neutral. See, e.g., id. (“Because the Court is not aware of

23 any risks to maintaining class-action status throughout trial, this factor is neutral.” (citations

24 omitted)).

25 F.       Fairness of Settlement Amount
26          The next factor looks to the substantive fairness of the settlement amount. “In assessing
27 the consideration obtained by the class members in a class action settlement, it is the complete

28 package taken as a whole, rather than the individual component parts, that must be examined for

                                                       9
         Case 1:18-cv-01484-SKO Document 40 Filed 06/22/20 Page 10 of 22


 1 overall fairness.” Ontiveros, 303 F.R.D. at 370 (citation omitted). “It is well-settled law that a

 2 proposed settlement may be acceptable even though it amounts to only a fraction of the potential

 3 recovery that might be available to the class members at trial.” Ontiveros, 303 F.R.D. at 370

 4 (quoting DIRECTV, 221 F.R.D. at 527).

 5            Here, the total class settlement amount is $650,000.00 and the net distribution fund for
 6 payment to the class members is $359,334.33. (Doc. 37 at 26.) From this amount, “the average

 7 estimated award” for each class member is $1,484.33. (Id.) Plaintiffs represent the total settlement

 8 fund of $650,000 constitutes a 30 percent recovery of the maximum potential damages on

 9 Plaintiffs’ primary claims. (Doc. 37 at 21.) After accounting for PAGA penalties, the recovery

10 rate is approximately 13 percent. (Id.) This recovery rate is consistent with percentage recoveries

11 California district court have found to be reasonable. See, e.g., Glass v. UBS Fin. Servs., Inc., No.

12 C-06-4068, 2007 WL 221862, at *4 (N.D. Cal. Jan. 26, 2007).

13            Although a larger award is “theoretically possible, ‘the very essence of a settlement is
14 compromise, a yielding of absolutes and an abandoning of highest hopes.’” Barbosa, 297 F.R.D.

15 at 447 (quoting Linney v. Cellular Alaska P’ship, 151 F.3d 1234, 1242 (9th Cir. 1998)). Given the

16 claims at issue in this case and the size of the participating class, the Court finds that this settlement

17 amount is acceptable for purposes of the instant analysis and that the settlement is substantively

18 fair.4

19 G.         Extent of Discovery Completed and Stage of Proceedings
20            As to the factors pertaining to the extent of discovery completed and the stage of
21 proceedings, “[a] settlement following sufficient discovery and genuine arms-length negotiation

22 is presumed fair.” Adoma, 913 F. Supp. 2d at 977 (quoting DIRECTV, Inc., 221 F.R.D. at 528).

23 “A court is more likely to approve a settlement if most of the discovery is completed because it

24

25
     4
       As to the claims class members are held to release in exchange for the settlement amount, the Court previously found
26   the release provision was substantively fair as it “appropriately tracks the allegations in the FAC[,]” (id. at 22).
     Nothing has changed regarding the substantive fairness of the release, and the parties have given no further information
27   or advised the Court of any changed circumstances regarding the release. Thus, for the same reasons as at the
     preliminary approval stage, (see id.), the Court finds the release of claims is substantively fair at the final approval
28   stage. See Hesse v. Sprint Corp., 598 F.3d 581, 590 (9th Cir. 2010); Millan v. Cascade Water Servs., Inc., 310 F.R.D
     593, 613 (E.D. Cal. May 31, 2016).

                                                              10
     Case 1:18-cv-01484-SKO Document 40 Filed 06/22/20 Page 11 of 22


 1 suggests that the parties arrived at a compromise based on a full understanding of the legal and

 2 factual issues surrounding the case.” Id. (quoting DIRECTV, Inc., 221 F.R.D. at 527).

 3           Plaintiffs’ counsel states that the parties “engaged in an informal information exchange and
 4 discovery to enable both sides to assess the claims and potential defenses in this action.” (Doc. 37

 5 at 27.) Plaintiffs’ counsel states that the parties engaged in extensive, arms-length settlement

 6 discussions, conducted thorough investigations of the claims, participated in multiple mediations,

 7 and that “[u]ltimately, facilitated by mediator [Paul] Grossman, the Parties used this information

 8 and discovery to fairly resolve the litigation.” (See id. at 27–28.)

 9           Based on these representations, the Court finds that the parties engaged in sufficient
10 discovery to permit genuine arms-length settlement negotiations, and that the settlement was thus

11 procedurally fair. See, e.g., Monterrubio v. Best Buy Stores, L.P., 291 F.R.D. 443, 454 (E.D. Cal.

12 2013) (“While the parties did not fully complete discovery prior to settlement negotiations, but

13 rather engaged in a process of informal discovery, approval of a class action settlement is proper

14 as long as discovery allowed the parties to form a clear view of the strengths and weaknesses of

15 their cases.” (citing In re Immune Response Secs. Litig., 497 F. Supp. 2d 1166, 1174 (S.D. Cal.

16 2007)).

17 H.        Experience and Views of Counsel
18           “In considering the adequacy of the terms of a settlement, the trial court is entitled to, and
19 should, rely upon the judgment of experienced counsel for the parties.” Barbosa, 297 F.R.D. at

20 447 (citation omitted). “Great weight is accorded to the recommendation of counsel, who are the

21 most closely acquainted with the facts of the underlying litigation.” Adoma, 913 F. Supp. 2d. at

22 977 (citation omitted).

23           Here, the experience and views of counsel weigh in favor of approving the settlement.
24 Plaintiffs’ counsel are experienced attorneys who have represented numerous individuals and

25 classes in similar cases. (See Doc. 37-1 at 2.) Further, Plaintiffs’ counsel states that they “believe[]

26 this Settlement will provide a substantial benefit to the Class.” (Doc. 37 at 29.) Given the
27 experience of class counsel and their favorable view of the settlement, the Court finds that this

28 factor weighs in favor of approval of the settlement.

                                                      11
         Case 1:18-cv-01484-SKO Document 40 Filed 06/22/20 Page 12 of 22


 1 I.         Presence of a Governmental Participant
 2            No governmental actor has participated in this litigation. Nonetheless, the FAC includes
 3 allegations under PAGA. (Doc. 37 at 8; see Doc. 32.) “Pursuant to . . . PAGA . . . , Cal. Lab.

 4 Code § 2699.3, California granted Plaintiffs the right to stand in the shoes of the state of California

 5 to enforce these claims on behalf of the state and employees.” Vasquez, 266 F.R.D. at 490.

 6 Consequently, “Plaintiffs stand as a proxy for the State,” id., and $22,500 of the final settlement

 7 amount will be paid to the State of California, (Doc. 37 at 15). As the state of California will

 8 receive a portion of the settlement amount, this factor weighs in favor of approval of the

 9 settlement.5 See, e.g., Ontiveros, 303 F.R.D. at 371 (finding that this factor weighed in favor of

10 approval where the plaintiff would share a portion of the settlement amount with the State pursuant

11 to PAGA); Adoma, 913 F. Supp. 2d at 977 (same).

12 J.         Reaction of the Class Members to the Proposed Settlement
13            “The reactions of the members of a class to a proposed settlement is a proper consideration
14 for the trial court.” Vasquez, 266 F.R.D. at 490 (citation omitted). “Where a settlement agreement

15 enjoys overwhelming support from the class, this lends weight to a finding that the settlement

16 agreement is fair, adequate, and reasonable.” Barbosa, 297 F.R.D. at 448 (citation omitted).

17 Indeed, “[i]t is established that the absence of a large number of objections to a proposed class

18 action settlement raises a strong presumption that the terms of a proposed class action settlement

19 are favorable to the class members.” DIRECTV, Inc., 221 F.R.D. at 529 (collecting cases).

20            Here, the potential class includes 234 members and none of those individuals opted out or
21 objected to the proposed settlement. (Doc. 37 at 14.) Further, no participating class members

22 submitted an intent to appear at a final fairness hearing. Given the overall lack of opposition to

23 the settlement from the class members, the Court finds that this factor weighs in favor of approval

24 of the settlement. See DIRECTV, Inc., 221 F.R.D. at 529.

25
     5
26    The Court previously found that the PAGA penalties provided for in the settlement were fair and adequate. (Doc.
     35 at 16.) The parties have not advised the Court of any changed circumstances that would affect the Court’s prior
27   analysis. Further, Plaintiffs served the settlement agreement on the LWDA as required by statute, (Doc. 37 at 15 n.8),
     and LWDA has not objected to the terms of the settlement including the PAGA penalties. Thus, the Court finds the
28   PAGA penalties provided in the settlement agreement are fair and adequate. See Cal. Lab. Code § 2699(l)(2);
     O’Connor v. Uber Techs., Inc., No. 3:13-cv-03826-EMC (N.D. Cal. Jul. 29, 2016).

                                                             12
     Case 1:18-cv-01484-SKO Document 40 Filed 06/22/20 Page 13 of 22


 1          In summary, the pertinent factors weigh in favor of the approval of the proposed settlement.
 2 Accordingly, the Court finds that the settlement is fair, adequate, and reasonable under Rule 23(e).

 3                                       VI.     ATTORNEYS’ FEES
 4          Class counsel also moves for approval of their attorneys’ fees. (See Doc. 38.) For the
 5 reasons that follow, the Court approves class counsel’s requested fees.

 6 A.       Standard
 7          Federal Rule of Civil Procedure 23(h) states that, “[i]n a certified class action, the court
 8 may award reasonable attorney’s fees and nontaxable costs that are authorized by law or by the

 9 parties’ agreement.”

10          When a negotiated class action settlement includes an award of attorney’s fees, the fee
11 award must be evaluated in the overall context of the settlement. Knisley v. Network Assocs., 312

12 F.3d 1123, 1126 (9th Cir. 2002). At the same time, the court “ha[s] an independent obligation to

13 ensure that the award, like the settlement itself, is reasonable, even if the parties have already

14 agreed to an amount.” Bluetooth, 654 F.3d at 941; see also Zucker v. Occidental Petroleum Corp.,

15 192 F.3d 1323, 1328–29 (9th Cir. 1999).

16          As Plaintiffs’ claims are based on state law, California law governs the award and
17 calculation of attorney’s fees. See Champion Produce, Inc. v. Ruby Robinson Co., 342 F.3d 1016,

18 1024 (9th Cir. 2003). The California Supreme Court has “held that courts have discretion to choose

19 among two different methods for calculating a reasonable attorney’s fee award,” the percentage-

20 of-the-fund approach and the lodestar method. Spann, 211 F. Supp. 3d at 1262. The Ninth Circuit

21 has similarly approved both the percentage approach and the lodestar method for determining

22 attorney’s fees in cases where the attorney’s fee award is taken from the common fund set aside

23 for the entire settlement.. Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1047 (9th Cir. 2002)

24 (citation omitted). The district court retains discretion in common fund cases to choose either

25 method. Id.; Vu v. Fashion Inst. of Design & Merch., No. CV 14-08822 SJO (EX), 2016 WL

26 6211308, at *5 (C.D. Cal. Mar. 22, 2016). Under either approach, “[r]easonableness is the goal,
27 and mechanical or formulaic application of either method, where it yields an unreasonable result,

28 can be an abuse of discretion.” Fischel v. Equitable Life Assurance Soc’y of U.S., 307 F.3d 997,

                                                    13
     Case 1:18-cv-01484-SKO Document 40 Filed 06/22/20 Page 14 of 22


 1 1007 (9th Cir. 2002). The Ninth Circuit has recommended that district courts apply one method

 2 but cross-check the appropriateness of the amount by employing the other as well. See In re

 3 Bluetooth, 654 F.3d at 944.

 4          As the present situation involves a common fund arrangement, (see, e.g., Doc. 38 at 17),
 5 the Court will apply the percentage method, see, e.g., Spann, 211 F. Supp. 3d at 1262, and exercise

 6 its discretion to cross-check the result of the percentage method analysis by a lodestar-multiplier

 7 calculation. See, e.g., Mitchinson v. Love’s Travel Stops & Country Stores, Inc., No. 1:15-cv-

 8 01474-DAD-BAM, 2016 WL 7426115, at *9 (E.D. Cal. Dec. 22, 2016).

 9 B.       Percentage Method
10          Under the percentage of the fund method, the court may award class counsel a given
11 percentage of the common fund recovered for the class. Id. In the Ninth Circuit, a twenty-five

12 percent of the common fund award is the “benchmark” amount of attorney’s fees, but courts may

13 adjust this figure upwards or downwards if the record shows “special circumstances justifying a

14 departure.” Id. (quoting Six (6) Mexican Workers v. Ariz. Citrus Growers, 904 F.2d 1301, 1311

15 (9th Cir. 1990)). The typical range of acceptable attorney’s fees in the Ninth Circuit is 20% to 33

16 .33% of the total settlement value. Powers v. Eichen, 229 F.3d 1249, 1256 (9th Cir. 2000).

17          “In assessing whether the percentage requested is fair and reasonable” under the percentage
18 method, “courts generally consider the following factors”: (1) “the results achieved,” (2) “the risk

19 of litigation,” (3) “the skill required,” (4) “the quality of work performed,” (5) “the contingent

20 nature of the fee and the financial burden,” and (6) “the awards made in similar cases.” Barbosa,

21 297 F.R.D. at 449.

22          In this case, the pertinent factors weigh in favor of approving the requested attorneys’ fees.
23 As the Court previously found, counsel achieved a favorable result for the class, there was

24 substantial risk associated with further litigation, and class counsel has sufficient relevant

25 experience and they utilized that experience to obtain a positive result in this case. Regarding the

26 nature of the fee, counsel took risk in pursuing this litigation on a contingency fee basis, which
27 certainly weighs in favor of approving the requested fees. See, e.g., Barbosa, 297 F.R.D. at 449.

28

                                                     14
         Case 1:18-cv-01484-SKO Document 40 Filed 06/22/20 Page 15 of 22


 1            Finally, the requested attorneys’ fees amount of $216,666.67 constitutes 33.33% of the
 2 total class settlement amount of $650,000.00. (See Doc. 38 at 9.) This percentage exceeds the

 3 “benchmark” rate but is still within the acceptable range of awards. See, e.g., In re Consumer

 4 Privacy Cases, 175 Cal. App. 4th 545, 557 n.13 (2009). Indeed, courts have approved similar

 5 percentage awards for attorneys’ fees in analogous cases. See, e.g., Deaver v. Compass Bank, Case

 6 No. 13-cv-00222-JSC, 2015 WL 8526982, at *11–12 (N.D. Cal. Dec. 11, 2015) (33%); Willner v.

 7 Manpower Inc., Case No. 11–cv–02846–JST, 2015 WL 3863625, at *7 (N.D. Cal. June 22, 2015)

 8 (30%); Ching v. Siemens Indus., Inc., Case No. 11–cv–04838–MEJ, 2014 WL 2926210, at *8

 9 (N.D. Cal. June 27, 2014) (30%); Adoma, 913 F. Supp. 2d at 983 (29%); Collins v. Cargill Meat

10 Sols. Corp., No. 1:10–cv–00500 OWW MJS, 2011 WL 2580321, at *11 (E.D. Cal. June 28, 2011)

11 (31.7%). See generally Barbosa, 297 F.R.D. at 449 (“[W]here recovery is uncertain, an award of

12 one-third of the common fund as attorneys’ fees has been found to be appropriate.” (collecting

13 cases)); see also In re Activision Sec. Litig., 723 F. Supp. 1373, 1377 (N.D. Cal. 1989) (“This

14 court’s review of recent reported cases discloses that nearly all common fund awards range around

15 30% even after thorough application of either the lodestar or twelve-factor method.”).

16            The Court thus finds that each of the pertinent considerations weigh in favor of approving
17 the requested attorneys’ fees under the percentage approach.6 The Court proceeds to cross-check

18 this result with the lodestar approach.

19 C.         Lodestar Cross-Check
20           As noted above, the “lodestar” figure consists of “the number of hours reasonably expended
21 multiplied by the reasonable hourly rate.” PLCM Grp. v. Drexler, 22 Cal. 4th 1084, 1095 (2000).

22 “Because time records are not required under California law . . . , there is no required level of detail

23

24

25   6
       The settlement agreement also includes a “clear sailing” provision, in which Defendants agree not to contest the class
     counsel’s award of attorney’s fees or costs. (Doc. 37-1 at 45.) The existence of a clear sailing provision is not
26   necessarily fatal to final approval, but “when confronted with a clear sailing provision, the district court has a
     heightened duty to peer into the provision and scrutinize closely the relationship between attorneys’ fees and benefit
27   to the class.” In re Bluetooth, 654 F.3d at 948 (citations omitted). Here, because the percentage of the fund requested
     is within the acceptable range outlined by the Ninth Circuit and, as explained below, the amount falls well below the
28   adjusted lodestar amount, the Court is satisfied that the provision does not betray the class’s interests. See In re
     Activision, 723 F. Supp. at 1377.

                                                              15
     Case 1:18-cv-01484-SKO Document 40 Filed 06/22/20 Page 16 of 22


 1 that counsel must achieve.” Syers Props. III, Inc. v. Rankin, 226 Cal. App. 4th 691, 699 (2014)

 2 (alteration in original) (quoting PLCM Grp., 22 Cal. 4th at 1098).

 3         Regarding the reasonable rate determination, “[t]here is no requirement that the reasonable
 4 market rate mirror the actual rate billed.” Rankin, 226 Cal. App. 4th at 463. Instead, “[t]he

 5 reasonable hourly rate is that prevailing in the community for similar work.” PLCM Grp., 22 Cal.

 6 4th at 1095 (citations omitted). “Generally, the courts will look to equally difficult or complex

 7 types of litigation to determine which market rates to apply.” Rankin, 226 Cal. App. 4th at 463

 8 (citation omitted).

 9         “In the Fresno Division of the Eastern District of California, across a variety of types of
10 litigation generally, attorneys with . . . twenty or more years of experience are awarded $325.00 to

11 $400.00 per hour, attorneys with ten to twenty years of experience are awarded $250.00 to $350.00

12 per hour, attorneys with five to ten years of experience are awarded $225.00 to $300.00 per hour,

13 and less than $200.00 per hour for attorneys with less than five years of experience.” Atayde v.

14 Napa State Hospital, Case No. 1:16-cv-00398-DAD-SAB, 2020 WL 2770061, at *13 (E.D. Cal.

15 May 28, 2020) (collecting cases); see also Barkett v. Sentosa Props. LLC, No. 1:14–CV–01698–

16 LJO, 2015 WL 5797828, at *5 (E.D. Cal. Sept. 30, 2015). Within this range, “the highest rates

17 [are] generally reserved for those attorneys who are regarded as competent and reputable and who

18 possess in excess of 20 years of experience.” Id. (quoting Silvester, 2014 WL 5797828, at *4).

19 Finally, “[w]here the lodestar method is used as a cross-check to the percentage method, it can be

20 performed with a less exhaustive cataloguing and review of counsel’s hours,” and can be a rough

21 estimate of the lodestar value sufficient simply to allow the Court to compare it to the percentage

22 amount. See Barbosa, 297 F.R.D. at 451 (citations omitted).

23         As to the number of hours class counsel spent on this matter, counsel represent that seven
24 attorneys spent a total of approximately 535.1 hours litigating this case. (See Doc. 38 at 26; Doc.

25 38-1.) Class counsel states that the seven attorneys expended the following time on the case: (1)

26 Richard Hoyer—45.78 hours; (2) Ryan Hicks—221.08 hours; (3) Jennifer McGuire—79.27 hours;
27 (4) Sean McHenry—24.92 hours; (5) Brett Watson—115.83 hours; (6) Nicole Gage—10.02 hours;

28 and (7) Walter Haines—38.2 hours. (Doc. 38-1 at 20.) This evidence is sufficient to support class

                                                    16
     Case 1:18-cv-01484-SKO Document 40 Filed 06/22/20 Page 17 of 22


 1 counsel’s request as to the total number of hours based on pertinent California case law and the

 2 nature of this analysis as only a cross-check. See, e.g., Rankin, 226 Cal. App. 4th at 699.

 3 Additionally, the Court is not aware of any information indicating that the number of requested

 4 hours is unreasonable. The Court therefore finds that the number of hours requested is reasonable.

 5        The requested hourly rates, however, are unreasonable without the application of a
 6 multiplier. Class counsel requests the following rates: (1) Richard Hoyer, an attorney with

 7 experience since 1990―$725; (2) Ryan Hicks, an attorney with experience since 2008―$525; (3)

 8 Jennifer McGuire, an attorney with experience since 2012―$350; (4) Sean McHenry, an attorney

 9 with experience since 2011—$350 (5) Brett Watson, an attorney with experience since 2013—

10 $350; (6) Nicole Gage, an attorney with experience since 2017—$250; and (7) Walter Haines, an

11 attorney with experience since 1976—$675. (Doc. 38 at 26; see also Doc. 38-1 at 14.) These

12 hourly rates exceed the permissible ranges of rates for the Fresno Division of this District. See,

13 e.g., Barkett, 2015 WL 5797828, at *5 (E.D. Cal. Sept. 30, 2015). Ms. McGuire, Mr. McHenry,

14 and Mr. Watson have experience of a little under a decade, so their maximum permissible rate

15 (approximately $300) is about 15% less than their requested fee of $350. See Atayde, 2020 WL

16 2770061, at *13. Ms. Gage has approximately three years of experience, so her maximum

17 permissible rate (approximately $200) is approximately 20% less than her requested fee of $250.

18 See id. Mr. Hicks has just over a decade of experience, so his maximum permissible rate

19 (approximately $350) is approximately 33.33% less than his requested fee of $525. See id. Finally,

20 Mr. Haines and Mr. Hoyer have over twenty years of experience each, so their maximum

21 permissible rate (approximately $400) is about 45% and 40% less, respectively, than their

22 requested rates. See id.

23        Turning to the lodestar calculation, each attorney’s lodestar figure is as follows: (1) Mr.
24 Hoyer―$18,312 (45.78 hours multiplied by a rate of $400 per hour); (2) Mr. Hicks―$77,378

25 (221.08 hours multiplied by a rate of $350 per hour); (3) Ms. McGuire―$23,781 (79.27 hours

26 multiplied by a rate of $300 per hour); (4) Mr. McHenry―$7,476 (24.92 hours multiplied by a
27 rate of $300 per hour); (5) Mr. Watson—$34,749 (115.83 hours multiplied by a rate of $300 per

28 hour); (6) Ms. Gage—$2,004 (10.02 hours multiplied by a rate of $200 per hour); and (7) Mr.

                                                  17
     Case 1:18-cv-01484-SKO Document 40 Filed 06/22/20 Page 18 of 22


 1 Haines—$15,280 (38.2 hours multiplied by a rate of $400 per hour). These calculations result in

 2 a total lodestar figure of $178,980.

 3         After determining the lodestar amount, “[t]he lodestar figure may then be adjusted, based on
 4 consideration of factors specific to the case, in order to fix the fee at the fair market value for the

 5 legal services provided.” PLCM Grp., 22 Cal. 4th at 1095. These pertinent factors include “the

 6 nature of the litigation, its difficulty, the amount involved, the skill required in its handling, the

 7 skill employed, the attention given, the success or failure, and other circumstances in the case.”

 8 Id. (quoting Melnyk v. Robledo, 64 Cal. App. 3d 618, 623–24 (1976)). As to the types of

 9 permissible multipliers, California courts have noted that lodestar “[m]ultipliers can range from 2

10 to 4 or even higher.” Wershba v. Apple Comput., Inc., 91 Cal. App. 4th 224, 255 (2001) (citations

11 omitted).

12         Here, an upward adjustment is appropriate. Given the relatively early settlement of this case,
13 class counsel expended a considerable amount of time litigating this action. (See, e.g., Doc. 38 at

14 26.) Additionally, as noted above, class counsel was able to secure a positive outcome for the

15 class. Finally, and importantly, class counsel accepted substantial risk in litigating this case on a

16 contingency fee basis. These considerations weigh strongly in favor of applying a multiplier to

17 the lodestar figure. See Stetson v. Grissom, 821 F.3d 1157, 1166 (9th Cir. 2016).

18         The application of a relatively modest multiplier of two results in an adjusted lodestar of
19 $357,960. This adjusted lodestar figure well exceeds Plaintiffs’ counsel’s requested fee award of

20 $216,666.67, which the Court found was supported by the percentage method. As the lodestar

21 calculation results in a figure that well exceeds the result of the percentage method, the Court finds

22 that the lodestar cross-check confirms that class counsel’s fee request is reasonable. See, e.g.,

23 Ching v. Siemens Indus., Inc., Case No. 11–cv–04838–MEJ, 2014 WL 2926210, at *8 (N.D. Cal.

24 June 27, 2014) (finding that the lodestar cross-check supported awarding the requested rates where

25 it exceeded the result of the percentage method).

26         In summary, the percentage method indicates that class counsel’s requested fees are
27 reasonable. Additionally, the lodestar cross-check supports this result. The Court therefore finds

28 that Plaintiffs’ requested attorneys’ fees are reasonable.

                                                     18
         Case 1:18-cv-01484-SKO Document 40 Filed 06/22/20 Page 19 of 22


 1                                                         VII.     COSTS
 2            Plaintiffs also request that the Court award costs. (See, e.g., Doc. 38 at 2.) “[T]he award
 3 of costs is governed by federal law under Rule 54(d)” as “a general proposition.” In re Merrill

 4 Lynch Relocation Mgmt., Inc., 812 F.2d 1116, 1120 n.2 (9th Cir. 1987). 28 U.S.C. § 1920

 5 “define[s] the full extent of a federal court’s power to shift litigation costs absent express statutory

 6 authority.”7 Grove v. Wells Fargo Fin. Cal., Inc., 606 F.3d 577, 579 (9th Cir. 2010) (citation

 7 omitted). The costs that are taxable under Section 1920 “are limited to relatively minor, incidental

 8 expenses,” including “clerk fees, court reporter fees, expenses for printing and witnesses, expenses

 9 for exemplification and copies, docket fees, and compensation of court-appointed experts.”

10 Taniguchi v. Kan Pac. Saipan, Ltd., 132 S. Ct. 1997, 2006 (2012).

11            Here, class counsel requests total costs in the amount of $17,703.75. (See, e.g., Doc. 38 at
12 2.) Plaintiffs’ counsel included an itemization of costs, which includes, for example, mediator

13 fees, filing fees, and service costs. (Id. at 31.) These costs are properly recoverable by class

14 counsel. See, e.g., Taniguchi, 132 S. Ct. at 2006; McCarty v. Humphrey, No. 2:13-cv-00431-KJM-

15 AC, 2016 WL 4899194, at *6 (E.D. Cal. Sept. 15, 2016) (awarding “costs for filing fees, expert

16 fees, process server fees, deposition fees, and online research fees”); Rodriguez v. D.M. Camp &

17 Sons, No. 1:09–cv–00700–AWI–JLT, 2013 WL 2146927, at *16 (E.D. Cal. May 15, 2013); see

18 also Torchia v. W.W. Grainger, Inc., 304 F.R.D. 256, 278 (E.D. Cal. 2014) (“cost[s] including

19 filing fees, mediator fees . . . , ground transportation, copy charges, computer research, and

20 database expert fees . . . are routinely reimbursed in these types of cases.”) (citation and internal

21 quotation marks omitted). As such, the Court finds that class counsel’s requested costs of

22 $17,703.75 are reasonable.

23

24

25

26   7
       Federal Rule of Civil Procedure 54(d)(1) provides that, “[u]nless a federal statute, these rules, or a court order
     provides otherwise, costs--other than attorney’s fees--should be allowed to the prevailing party.” Rule 54 provides “a
27   decided preference for the award of costs to the prevailing party.” Taniguchi, 132 S. Ct. at 2005–06 (citation omitted).
     Nonetheless, “the ‘discretion granted by Rule 54(d) is not a power to evade’ the specific categories of costs set forth
28   by Congress.” Id. (quoting Crawford Fitting Co. v. J. T. Gibbons, Inc., 482 U.S. 437, 438 (1987)). Instead, Rule
     54(d) “is solely a power to decline to tax, as costs, the items enumerated in § 1920.” Id. (citation omitted).

                                                              19
         Case 1:18-cv-01484-SKO Document 40 Filed 06/22/20 Page 20 of 22


 1                                            VIII. SERVICE PAYMENTS
 2            Finally, Plaintiffs Benitez and Morales each request a service payment of $10,000 and
 3 Plaintiff Villareal requests a service payment of $20,000.8 (Doc. 38 at 31.) Of course, “named

 4 plaintiffs, as opposed to designated class members who are not named plaintiffs, are eligible for

 5 reasonable incentive payments.” Staton v. Boeing Co., 327 F.3d 938, 977 (9th Cir. 2003). “Courts

 6 routinely approve incentive awards to compensate named plaintiffs for the services they provide

 7 and the risks they incurred during the course of the class action litigation.” Barbosa, 297 F.R.D.

 8 at 454 (citation omitted). Courts “assess whether the requested incentive payment is excessive by

 9 balancing,” Dearaujo, 2016 WL 3549473, at *11, the following non-exhaustive list of

10 considerations: (1) “the actions the plaintiff has taken to protect the interests of the class,” (2) “the

11 degree to which the class has benefitted from those actions,” (3) “the amount of time and effort

12 the plaintiff expended in pursuing the litigation,” and (4) “and reasonabl[e] fear[s of] workplace

13 retaliation,’” Staton, 327 F.3d at 977 (alterations in original) (quoting Cook v. Niedert, 142 F.3d

14 1004, 1016 (7th Cir. 1998)).

15            These factors weigh in favor of approving Plaintiffs’ requested service fees. As the named
16 plaintiffs in this action, Plaintiffs assisted counsel by “providing extensive intake interviews

17 regarding their individual and class and collective claims and allegations; looking for and

18 reviewing relevant company documents; contacting putative class members; communicating with

19 Class Counsel regarding mediation; participating in mediation” and other tasks. (Doc. 38 at 32.)

20 Plaintiffs’ counsel submitted declarations from each named Plaintiff to support these assertions.

21 (Docs. 38-3, 38-4, 38-5.) The class certainly benefited from Plaintiffs’ efforts, as they secured the

22 present settlement. Finally, the requested service fees are within the range of permissible service

23 fees for named plaintiffs in similar cases. See, e.g., Barbosa, 297 F.R.D. at 455 (approving service

24 fees of $5,000 for each of the two named plaintiffs); Garcia v. Gordon Trucking, Inc., No. 1:10–

25 CV–0324 AWI SKO, 2012 WL 5364575, at *11 (E.D. Cal. Oct. 31, 2012) (approving a service

26 fee of $15,000); Ozga v. U.S. Remodelers, Inc., No. C 09–05112 JSW, 2010 WL 3186971, at *3
27
     8
28     Plaintiff Villareal is to receive $10,000 more than Plaintiffs Benitez and Morales as separate consideration for
     settlement of Plaintiff Villareal’s individual FMLA claim. (See Doc. 38 at 34.)

                                                           20
         Case 1:18-cv-01484-SKO Document 40 Filed 06/22/20 Page 21 of 22


 1 (N.D. Cal. Aug. 9, 2010) (approving service fees of $10,000); Garner v. State Farm Mut. Auto.

 2 Ins. Co., No. CV 08 1365 CW (EMC), 2010 WL 1687832, at *17 (N.D. Cal. Apr. 22, 2010)

 3 (approving a service payment of $20,000). Based on these considerations, the Court finds that

 4 Plaintiffs’ requested service fees are reasonable.9

 5                                                   IX.      CONCLUSION
 6           Based on the foregoing, the Court ORDERS the following:
 7           1) Plaintiffs’ Unopposed Motion for Final Approval of Class Settlement, (Doc. 37), is
 8              GRANTED;
 9              a) The Court ORDERS that the settlement class, as identified in the settlement
10                   agreement, is formally certified under Federal Rule of Civil Procedure 23;
11              b) The Court FINDS that the form, manner, and content of the notice to the class meets
12                   the requirements of Federal Rule of Civil Procedure 23(c)(2);
13              c) The Court FINDS that the settlement is fair, adequate, and reasonable, appears to be
14                   the product of arm’s length and informed negotiations, and treats all members of the
15                   class fairly;
16              d) The Court GRANTS final approval of the parties’ settlement agreement;10
17              e) The Court ORDERS the parties to perform their obligations pursuant to the terms of
18                   the settlement agreement and this Order;
19              f) The Court ORDERS that all class members who did not opt out of the settlement
20                   agreement have released certain claims against Defendants, as set forth in the
21                   settlement agreement;
22           2) Plaintiffs’ Unopposed Motion for Attorneys’ Fees, (Doc. 38) is GRANTED;
23

24   9
        The settlement also includes a fee of $6,499 to Simpluris. (See Doc. 38-6 at 7.) “Courts regularly award
     administrative costs associated with providing notice to the class.” Bellinghausen v. Tractor Supply Co., 306 F.R.D.
25   245, 266 (N.D. Cal. 2015) (citation omitted). Additionally, the requested fee is consistent with or lower than fees paid
     to administrators in similar cases. See, e.g., Bellinghausen, 306 F.R.D. at 266 (awarding a service fee of $16,500 to
26   the “claims administrator”); Vasquez, 266 F.R.D. at 484 (approving a $35,000 fee for the settlement administrator
     where the class consisted of 177 members). The Court therefore finds that the requested administrative fee of $6,499
27   for Simpluris is reasonable.
     10
        The Court approves Valley Children’s Hospital as the parties’ cy pres beneficiary, see Dennis v. Kellogg Co., 697
28   F.3d 858, 864 (9th Cir. 2012), and, as stated at the preliminary approval stage, approves Hoyer & Hicks and United
     Employees Law Group as class counsel and approves the parties’ implementation schedule, (see Doc. 37 at 33).

                                                              21
      Case 1:18-cv-01484-SKO Document 40 Filed 06/22/20 Page 22 of 22


 1             a) The Court ORDERS that class counsel shall be paid $216,666.67 in attorneys’ fees
 2                 and $17,703.75 in costs;
 3             b) The Court ORDERS that Plaintiffs Benitez and Morales shall each be paid a $10,000
 4                 service payment, and Plaintiff Villareal shall be paid a $20,000 service payment;
 5             c) The Court ORDERS that the settlement administrator, Simpluris, Inc., shall be paid
 6                 a $6,499 administration fee;
 7          3) The Court ORDERS that this action is dismissed with prejudice, with all parties to bear
 8             their own fees and costs, except as set forth herein, in the prior orders of the Court, or in
 9             the settlement agreement; and
10          4) The Court ORDERS that it retains jurisdiction over the parties, including the class
11             members, for the purpose of construing, enforcing, and administering this Order and the
12             settlement agreement, including any disagreements over the disbursement of the
13             settlement fund.
14
     IT IS SO ORDERED.
15

16 Dated:     June 19, 2020                                       /s/   Sheila K. Oberto               .
17                                                     UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25

26
27

28

                                                      22
